Name: Council Regulation (EEC) No 797/87 of 16 March 1987 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and Turkey fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Turkey, for the period 1 November 1986 to 31 October 1987
 Type: Regulation
 Subject Matter: trade policy;  Europe;  processed agricultural produce
 Date Published: nan

 21 . 3 . 87 Official Journal of the European Communities No L 79/9 COUNCIL REGULATION (EEC) No 797/87 of 16 March 1987 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and Turkey fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Turkey, for the period 1 November 1986 to 31 October 1987 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Decision No 1 /77 of the EEC-Turkey Association Council of 17 May 1977 on new concessions for imports of Turkish agricultural products into the Community, and in particular Annex IV thereto, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas it is necessary to approve the Agreement in the form of an Exchange of Letters between the European Economic Community and Turkey fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, falling within subhea ­ ding 15.07 A I of the Common Customs Tariff and origi ­ nating in Turkey, for the period 1 November 1986 to 31 October 1987, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an Exchange of Letters between the European Economic Community and Turkey fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil falling within subheading 15.07 A I of the Common Customs Tariff and originating in Turkey, for the period 1 November 1986 to 31 October 1987 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1987. For the Council The President / L. TINDEMANS (*) Opinion delivered on 20 February 1987 (not yet published in the Official Journal).